946 So. 2d 1127 (2006)
USAA CASUALTY INSURANCE COMPANY, Appellant,
v.
Sabrina JONES and Cheryl Blake, as Personal Representatives of the Estate of Gladys Elouise Brown-Fields, Deceased, and Mildred Grant, as parent and natural guardian of Monica A. Grant, Appellees.
No. 1D06-5277.
District Court of Appeal of Florida, First District.
December 15, 2006.
*1128 Kristen M. Van Der Linde of Boyd & Jenerette, P.A., Jacksonville, for Appellant.
Paul A. Shorstein, Jacksonville, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of October 27, 2006, the Court has determined that the order on appeal is not an appealable order. Florida Rule of Appellate Procedure 9.110(m) provides that "Judgments that determine the existence or nonexistence of insurance coverage in cases in which a claim has been made against an insured and coverage thereof is disputed by the insurer may be reviewed either by the method prescribed in this rule or that in rule 9.130." Here, no claim has been made against the insureds. Therefore, on its face, the rule precludes review of the order on appeal and the Court lacks jurisdiction. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
KAHN, HAWKES, and THOMAS, JJ., concur.